Name: 2007/216/EC: Council Decision of 29 January 2007 amending Decision 2004/677/EC with regard to a minimal period of secondment of national experts and military staff seconded to the European Defence Agency
 Type: Decision
 Subject Matter: European construction;  EU institutions and European civil service;  labour market;  defence
 Date Published: 2008-01-08; 2007-04-05

 5.4.2007 EN Official Journal of the European Union L 95/24 COUNCIL DECISION of 29 January 2007 amending Decision 2004/677/EC with regard to a minimal period of secondment of national experts and military staff seconded to the European Defence Agency (2007/216/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Council Decision 2004/677/EC of 24 September 2004 concerning the Rules applicable to national experts and military staff on secondment to the European Defence Agency (1), and in particular Article 33, second subparagraph, thereof, Having regard to the proposal from the Steering Board of the European Defence Agency, Whereas: Article 11(3)(3.2.) of the Council Joint Action 2004/551/CFSP of 12 July 2004 on the establishment of the European Defence Agency (2) provides that the European Defence Agency's staff consists of national experts seconded by participating Member States either to posts within the Agency organisational structure or for specific tasks and projects. Since a minimum period of six months of secondment appears to be longer than that necessary in the case of national experts seconded for specific tasks and projects, Council Decision 2004/677/EC should be amended with a view to providing the necessary flexibility regarding the minimum length of secondment, HAS DECIDED AS FOLLOWS: Article 1 Article 2(1) of Decision 2004/677/EC shall be replaced by the following: 1. The period of secondment may not be less than two months nor exceed three years and may be renewed successively up to a total period not exceeding four years. Article 2 This Decision shall take effect on the day of its adoption. It shall be published in the Official Journal of the European Union. Done at Brussels, 29 January 2007. For the Council The President Horst SEEHOFER (1) OJ L 310, 7.10.2004, p. 64. (2) OJ L 245, 17.7.2004, p. 17.